          Case 5:20-cv-00450-MTT Document 6 Filed 12/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

STACEY HASLEM ROBERTS,                            )
                                                  )
                                                  )
                       Plaintiff,                 )
                                                  )
               v.                                 )    CIVIL ACTION NO. 5:20-CV-450 (MTT)
                                                  )
UNITED STATES POSTAL SERVICE,                     )
                                                  )
                                                  )
                   Defendant.                     )
    __________________                            )


                                              ORDER

        On December 3, 2020, the Court ordered pro se plaintiff Stacey Haslem Roberts

to amend her complaint. Doc. 3. Specifically, the Court asked Roberts to “identif[y] any

and all defendants, relief sought, and facts she wishes to make a part of this lawsuit.”

Id. at 5. Roberts was also ordered to “list each defendant again in the body of [the

amended complaint] and tell the Court exactly how that defendant violated her rights.”

Id. The Court warned that failure to link a defendant to a claim would result in the claim

being dismissed. Id.

        In her amended complaint, it appears Roberts decided to sue only one

defendant, the United States Postal Service. Doc. 4 at 2. Roberts attempts to bring a

wide range of claims. 1 Id. at 4-6; 5 at 1-3. However, in the facts attached to Roberts’s

complaint form, she does not mention the United States Postal Service a single time.

Doc. 5. Instead, she seemingly questions the validity of a search warrant, she appears


1Although Roberts used a complaint form intended for employment discrimination claims, the Court
considered whether the facts alleged by Roberts stated any claim.
         Case 5:20-cv-00450-MTT Document 6 Filed 12/22/20 Page 2 of 2




to ask why the FDIC will not insure the money taken from her bank account in an in rem

civil action commenced by the government, and she requests the Court release

information used by the government in a state court grand jury proceeding. Id. at 1-3.

Roberts has not explained how any of this relates to the United States Postal Service—

the sole defendant.

      Therefore, because Roberts has not explained how the United States Postal

Service violated her rights, she has failed to state a claim. Roberts’s amended

complaint (Doc. 4) is DISMISSED without prejudice.

      SO ORDERED, this 22nd day of December, 2020.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                          -2-
